Citation Nr: 1137015	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-01 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than September 1, 2006, for an additional compensation allowance for a spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1968 to July 1994.

This matter is before the Board of Veterans' Appeals (Board) from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted an additional dependence allowance for a spouse, effective September 1, 2006.

In February 2007, the RO declined to reopen a previously denied claim; denied service connection for peripheral neuropathy of the bilateral lower extremities and varicose veins; and continued evaluations for left shoulder, sciactica, pes planus,  left knee, and sinusitis disabilities.  The Veteran timely filed a notice of disagreement, but failed to perfect the appeal.  In a January 2009 correspondence, the RO informed the Veteran that the only issue on appeal was entitlement to an earlier effective date for additional compensation for his spouse.  The Veteran has not indicated that he intends to pursue these claims as part of the current appeal or as new claims.  He Thus, these claims are not in appellate status. 

In June 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

The Veteran has requested waiver of an overpayment of VA compensation, but this issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection was received by VA on July 25, 1995; on this form he identified that he was married to his first wife, RDG, but noted that they were legally separated.  

2.  An August 1996 RO rating decision granted additional compensation benefits which resulted in a combined disability rating of 60 percent, effective July 2, 1994.  

3.  The Veteran obtained a divorce from RDG on September [redacted], 1997.

4.  In October 1997, the Veteran was notified of the requirement to establish the status of his dependent(s). 

5.  On January [redacted], 1998, the Veteran married MEB. 

6.  On August 18, 2006, the Veteran submitted a Form 21-0538 (Status of Dependents Questionnaire) informing VA that he had married his second wife, MEB, and requesting additional dependency benefits.

7.  On April 6, 2007, the Veteran submitted a copy of his 1997 divorce decree and a copy of his 1998 marriage certificate.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 1, 2006, for the award of additional compensation for a spouse have not been met.  38 U.S.C.A. §§ 1115, 5101, 5110, 5111 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.4, 3.31, 3.204, 3.205, 3.400, 3.401 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

An October 1997 notification letter informed the Veteran of the information needed to add dependents to his claim, satisfying the notice requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Also, the Veteran has demonstrated actual knowledge of what was necessary to substantiate the claim and what was necessary to establish an effective date.  He submitted copies of his VA Form 686c dated August 2007, a marriage certificate, and a divorce decree, and discussed the requirements at his June 2011 hearing.  He also submitted information needed to add children to his claim between September 1997 and January 2001.  The general criteria for entitlement to an earlier effective date have also been provided in the October 2008 statement of the case. 

With regard to the duty to assist, VA has requested and the Veteran has submitted all necessary documentation relative to dependency status.  As the applicable effective date is determined based on evidence already of record, there is no substantive assistance which could be provided.  The Veteran was able to present argument at the Board hearing.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Section 5110(f) provides an exception to the general rule for claims for additional benefits for a dependent by stating that an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  

The effective date for additional compensation for dependents is the latest of the date of claim (defined as, in order of applicability: (i) date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request), the date dependency arises, the effective date of the qualifying disability rating provided evidence is received within 1 year of notification of such rating action, or the date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or her duly authorized representative, may be considered an informal claim.  Such claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

The Veteran's original claim for service connection was received by VA on July 25, 1995; on this form he identified that he was married to his first wife, RDG, but noted that they were legally separated.  

The RO initially adjudicated the Veteran's claim in an August 1995 rating decision which granted service connection for various disabilities with a combined disability rating of 20 percent.  In August 1996, the RO granted increased compensation for the Veteran's service-connected disabilities, bringing the combined total of his service-connected conditions to 60 percent, effective from July 1994.  From that date, the Veteran was eligible for additional compensation for dependents, to include a spouse.

A September 4, 1997 correspondence from the Veteran to VA concerns the status of the his children; no mention is made of his marital status or the impending divorce.  The Veteran obtained a divorce from RDG on September [redacted], 1997.

In an October 1997 letter, VA informed the Veteran that it had included additional benefits for his spouse and child.  He was informed that he needed to notify VA immediately of any change in the status of his dependents.

The Veteran married WEB on January [redacted], 1998.  April 1998 correspondence from the Veteran to VA concerns the status of his children; no mention is made of the Veteran's September 1997 divorce or his January 1998 remarriage.

On August 6, 2006, the Veteran submitted various documents concerning the status of his dependents.  Included in that information is a copy of an undated letter from the Veteran to VA concerning the status of the Veteran's dependents, which indicates that the Veteran was replying to an October 1997 letter from Defense Finance and Accounting Service (DFAS); no mention is made of the Veteran's September 1997 divorce or his January 1998 remarriage.  Also included is an undated Retiree Account Statement from DFAS, which provides an July 17, 1998 effective date for a former spouse deduction. 

On August 18, 2006, the Veteran submitted a Form 21-0538 (Status of Dependents Questionnaire), in which he stated that he had married MEB in January 1998.  He did not indicate whether his previous marriage had ended in divorce or death.

In a letter attached to a February 2007 rating decision, the Veteran was notified that RDG had been removed from his award effective March 1, 2007 and that he was being paid as a single veteran with no dependents.  He was advised that the information he had submitted about his current spouse was incomplete, and was provided with a copy of Form 21-686c (Declaration of Status of Dependents), and advised to fill out every blank on the application form which applied to him.

In a separate February 2007 letter, the RO requested that the Veteran provide documentation of his divorce from RDG.

On April 6, 2007, the Veteran's representative submitted a copy of the court order for the Veteran's divorce from RDG and a copy of the license for the Veteran's marriage to MEB.

In August 2007, the Veteran submitted a Form 21-686c reporting his divorce from RDG in September 2007, and his remarriage to MEB in January 1998.

In a January 2008 correspondence, the Veteran stated that he had previously submitted documentation of his September 1997 divorce and January 1998 marriage in April 2007.

In an August 2008 administrative decision, the RO advised the Veteran that VA added his wife MEB as a dependent spouse as of September 1, 2006, the first day of the month after VA received notice that he had remarried.  The RO was applying 38 C.F.R. § 3.401(b), which provides that a Veteran has one year in which to notify VA of an event that affects dependency status.

In September 2008, the Veteran submitted a timely notice of disagreement in which he stated that he had lived in Italy from his 1994 retirement until August 2001.  He claimed that he had submitted "ALL required and requested VA forms" to VA at the American Consulate in Naples, Italy, and to the Washington, D.C. and Philadelphia, PA regional offices.  (Emphasis in original).  Specifically, he stated that he had submitted "VA Forms 21-686 or their equivalent regarding dependency on numerous occasions."  The Veteran noted that it was not unusual for mail to be stolen or lost from Naples.  Attached to this statement is a November 1997 letter from DFAS to the Veteran concerning a former spouse deduction. 

The claims file shows that the Veteran first informed VA of his remarriage on August 18, 2006 and of his divorce on April 6, 2007.  The Veteran, in contrast, alleges he submitted information alerting the VA of his spouse status change to the consulate in Italy and/or the VA regional offices in Washington, D.C. and Philadelphia, PA sometime between 1995 and 2001.  During the June 2011 hearing, he testified that in December 1997, he provided the VA representative at the Consulate in Italy with a copy of the court order concerning the dissolution of his first marriage.  He stated that he submitted this document to the VA representative at the same time that he submitted the requisite paperwork for his marriage to MEB, as both offices were located within the Consulate.  He further stated that he submitted supporting documents to the Consulate after his remarriage. 

The Board does not find credible the Veteran's assertions that he furnished VA, through the Consulate, with a copy of a marriage certificate in December 1997.  When considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The Veteran's allegations have been inconsistent and contradictory.  In January 2008, the Veteran stated that he had previously submitted documentation of his September 1997 divorce and January 1998 marriage in April 2007.  Later, in a September 2008 correspondence, he stated that he had submitted supporting documentation to VA on "numerous occasions" between 1995 and 2001.  However, during the June 2011 hearing, the Veteran testified that he submitted the supporting documentation in December 1997.  In addition, the Veteran's September 2008 statement implies that he mailed supporting documentation to the VA representative at the Consulate in Italy.  However, he later testified that he personally gave the documentation to the VA representative while at the Consulate.

There is no objective evidence showing that the Veteran actually informed VA of his divorce from RDG until April 6, 2007 or his remarriage to MEB until August 18, 2006.  While the Veteran alleges that mail theft was a common and well documented problem at the Consulate, it strains credulity to accept that every piece of mail he sent over the period of his Italian residence regarding his dependents was "lost" or stolen; the Veteran has also not offered any of the alleged documentation of mail problems.  

Importantly, the Veteran continued to accept compensation as if he was married to RDG from September 18, 1997 to August 17, 2006.  No follow up attempt was made by the Veteran during the nine years between the time he allegedly submitted forms to the VA representative at the Consulate in Italy and when he submitted the forms directly to VA.  Had he been as aware and careful of the filing requirements as he alleges, the lack of any change in his compensation after a divorce and remarriage should have indicated a problem and prompted some inquiry.

In support of his claim, the Veteran has provided undated documentation from DFAS that reflects a former spouse deduction.  The Board notes that DFAS is not part of VA.  Accordingly, the document submitted by the Veteran in August 2006 does not provide a basis for an earlier effective date, as it relevant to whether VA received the necessary notice.  

The Veteran has also provided documentation to support his claim that his regular practice for submitting VA required documentation while living in Italy was to contact the Consulate.  In June 1995, he submitted a service connection claim to the Consulate, which then faxed the document to the VA office in Philadelphia; the letter was actually addressed to the Philadelphia VA office.  In July 1995, he mailed a letter via certified mail to the VA office in Philadelphia requesting that his VA examination be rescheduled.  In March 1996, he mailed a letter via certified mail to the VA office in Washington, DC regarding his service connection claim.  In April 1996, the Veteran submitted a request for examination to the Consulate; he also sent a copy to the Washington, DC office.  The Consulate was responsible for scheduling examinations for foreign resident Veterans.  In June 1996, the Veteran sent copies of his examination report to the Consulate and to the Washington, DC, VA office.  From that date forward, after the Consulate's task in scheduling an examination was completed, the claims file reflects no correspondence to the Consulate on any matter or the addition of any document to the file which appears to have been handled by the Consulate.  As discussed above, between September 1997 and January 2001, the Veteran submitted several documents pertaining to the status of his school age dependents to either the Philadelphia or Washington, DC VA office.  These documents establish that the Consulate was not the Veteran's only contact while living in Italy, and that he regularly corresponded with VA offices in both Washington, DC and Philadelphia.  The evidence in fact establishes that the Veteran's regular practice, once informed that such was needed, was to correspond with VA's stateside offices, to the exclusion of the Consulate.  To accept that he filed documentation regarding his marriage to the Consulate even as he filed information regarding his children to stateside VA offices is simply not credible.

The August 1996 rating decision established a 60 percent rating, which allowed for an award of additional compensation for dependents.  An October 1997 letter notified the Veteran of the requirement to establish his dependent(s) status.  The Veteran did not submit certain information that VA required in order to award him the additional compensation within one year of the VA's October 1997 request, by October 1998.  The Veteran submitted proof of dependency on August 16, 2006.  The increased compensation payments were started on September 1, 2006, the first day of the calendar month following the month in which the award became effective.  See 38 C.F.R. § 3.31.  Consequently, an effective date earlier than September 1, 2006 is not warranted on any legal basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law).


ORDER

Entitlement to an effective date earlier than September 1, 2006 for additional dependency allowance for a spouse is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


